Citation Nr: 0925682	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  00-12 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for migraine headaches.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to 
January 1999. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in May 2004 for further development.  

In a June 2006 decision, the Board denied the Veteran's 
appeal for a rating in excess of 10 percent for migraine 
headaches.  The Veteran appealed his claim to the United 
States Court of Appeals for Veteran's Claims (Court).  In a 
January 2007 Order, the Court vacated the Board's June 2006 
decision and remanded the claim back to the Board.  

In a July 2007 decision, the Board granted a 30 percent 
rating for migraine headaches.  The Veteran once again 
appealed the decision.  In a February 2009 Order, the Court 
vacated the Board's July 2007 decision and remanded the claim 
back to the Board.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's representative has requested that the Board 
remand the claim so that the Veteran can undergo another VA 
examination.  The representative has correctly noted that the 
Veteran has not undergone a VA examination since June 2005.  
While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  The Board believes that implicit in the 
representative's contentions is an assertion that the 
headache disability had increased in severity so as to 
warrant current VA examination.    

Additionally, the Board notes that the May 2004 Board remand 
directed that the Veteran be afforded an opportunity to 
submit evidence in support of his claim regarding time missed 
from employment due to his headache disability.  It does not 
appear that the Veteran submitted any such supporting 
evidence.  In view of the need to return the case for VA 
examination, the Board believes it appropriate to afford the 
Veteran another opportunity to submit supporting evidence 
regarding time lost from work due to his headache disability, 
especially in view of the argument offered regarding the 
degree of resulting economic inadaptability.  

The case is hereby REMANDED for the following actions:

1.  The RO should contact the Veteran 
again and request that he provide 
objective evidence of lost time from 
work.  The Veteran should be advised that 
this evidence may consist of records or 
other pertinent documentation from his 
employer or a physician.

2.  Thereafter, the Veteran should be 
afforded an appropriate VA examination to 
determine the current severity of his 
migraine headaches.  The Veteran's claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  All medically necessary 
diagnostic tests should be conducted and 
all pertinent symptomatology and findings 
should be reported in detail so as to 
allow for application of VA rating 
criteria.  The examiner should 
specifically offer an opinion as to 
whether the Veteran has suffered very 
frequent completely prostrating and 
prolonged attacks.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
and determine if a rating in excess of 30 
percent is warranted, to include 
consideration of possible "staged" 
ratings.  The appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


